        Case 5:19-cv-00257-RH-MJF Document 184 Filed 08/13/21 Page 1 of 5




                     UNITED STATES DISTRICT COURT
                 FOR THE NORTHERN DISTRICT OF FLORIDA
                         PANAMA CITY DIVISION

                         CASE NO. 5:19-CV-00257-RH-MJF

 MGFB PROPERTIES, INC., FLORA-
 BAMA MANAGEMENT, LLC, and
 FLORA-BAMA OLD S.A.L.T.S., INC.,

               Plaintiffs,

 vs.

 VIACOMCBS        INC.,     495
 PRODUCTIONS HOLDINGS LLC, and
 495 PRODUCTIONS SERVICES LLC,

               Defendants.


        JOINT MOTION TO MAINTAIN THE CONFIDENTIALITY OF
       CERTAIN INFORMATION AND DOCUMENTS PROVISIONALLY
                        FILED UNDER SEAL
        Plaintiffs MGFB Properties, Inc., Flora-Bama Management, LLC, and Flora-

Bama Old S.A.L.T.S., Inc. (collectively, “Plaintiffs”) and Defendants ViacomCBS

Inc., 495 Productions Holdings LLC, and 495 Productions Services LLC

(collectively, “Defendants”) respectfully move this Court for an order granting the

continued sealing of designated confidential information and documents. Plaintiffs

and Defendants (collectively, the “Parties”) previously submitted motions to

maintain the confidentiality of certain information and documents (Dkts. 155, 156),

which the Court granted on the record at the telephonic pretrial conference held on
      Case 5:19-cv-00257-RH-MJF Document 184 Filed 08/13/21 Page 2 of 5




July 9, 2021 (Dkt. 159). In particular, the Court permitted the continued sealing of

information about the Parties’ financial information and personally identifiable

information of Defendants’ employees. See Dkt. 160 at 75:21. The Parties now seek

approval to implement the Court’s confidentiality rulings primarily to their Motions

in Limine (Dkts. 135-148, 162-173).

       Defendants seek to maintain the confidentiality of two documents that reveal

specific financial data related to revenues ViacomCBS generated in connection with

MTV Floribama Shore:

    Defendants’ Motion in Limine to Exclude Certain Evidence and Testimony

       Related to Damages (Dkt. 137) at 14; and

    Exhibit 4 to the Kohlmann Declaration in Support of Defendants’ Motion in

       Limine to Exclude Certain Evidence and Testimony Related to Damages (Dkt.

       138) in its entirety.

       Plaintiffs’ seek to maintain the confidentiality of two documents. These two

documents reveal specific financial data related to revenues, budgets, and expenses

of Plaintiffs:

    Defendants’ Motion in Limine to Exclude Certain Evidence and Testimony

       Related to Damages (Dkt. 138) at 3; and,

    Plaintiffs’ Motion in Limine #2: Spending on Corrective Advertising (Dkt.

       163) at 1.




                                            2
      Case 5:19-cv-00257-RH-MJF Document 184 Filed 08/13/21 Page 3 of 5




      Additionally, upon further review, Plaintiffs have also identified additional

material from the summary judgment and Daubert filings that they now seek to

maintain under seal. Plaintiffs seek to maintain the confidentiality of one document.

This document reveals specific financial data related to revenues, budgets, and

expenses of Plaintiffs:

    Plaintiffs’ Opposition to Defendants’ Motion for Summary Judgment (Dkt.

      104) at 22, 27, and 34.

      WHEREFORE, the Parties request that the Court enter an order authorizing

the continued sealing of the above-referenced documents. Within ten days of the

entry of such an order, the Parties will arrange for the public disclosure of all

remaining information on the docket that is not subject to a sealing order.


Date: August 13, 2021

/s/ Joshua R. Harris                .        /s/ Susan J. Kohlmann           .
Joshua R. Harris (FL Bar #124124)            Susan J. Kohlmann (Pro Hac Vice)
Troy Rafferty (FL Bar #024120)               Alison I. Stein (Pro Hac Vice)
Matthew D. Schultz (FL Bar #640328)          Rémi J.D. Jaffré (Pro Hac Vice)
William F. Cash III (FL Bar #68443)          Jacob L. Tracer (Pro Hac Vice)
Brandon Bogle (FL Bar #52624)                JENNER & BLOCK LLP
LEVIN, PAPANTONIO, RAFFERTY,                 919 Third Avenue, 38th Floor
PROCTOR, BUCHANAN, O’BRIEN,                  New York, NY 10022
BARR AND MOUGEY, P.A.                        Tel: (212) 891-1600
316 S. Baylen St., Suite 600                 Fax: (212) 891-1699
Pensacola, FL 32502-0502                     skohlmann@jenner.com
Tel: (850) 435-7018                          astein@jenner.com
Fax: (850) 436-6018                          rjaffre@jenner.com
jharris@levinlaw.com                         jtracer@jenner.com
trafferty@levinlaw.com



                                             3
      Case 5:19-cv-00257-RH-MJF Document 184 Filed 08/13/21 Page 4 of 5




mschultz@levinlaw.com                          Robert W. Pass (FL Bar #183169)
bcash@levinlaw.com                             CARLTON FIELDS, P.A.
                                               215 South Monroe Street, Suite 500
Fred H. Perkins (Pro Hac Vice)                 Tallahassee, FL 32301
MORRISON COHEN LLP                             Tel: (850) 224-1585
909 Third Avenue                               Fax: (850) 222-0398
New York, NY 10022                             rpass@carltonfields.com
Tel: (212) 735-8647
Fax: (212) 522-3147                            Counsel for Defendants
fhperkins@morrisoncohen.com

Counsel for Plaintiffs



  CERTIFICATE OF COMPLIANCE PURSUANT TO LOCAL RULE 7.1

         Pursuant to N.D. Fla. Local Rule 7.1, I hereby certify that this motion is in

compliance with the Court’s word limit. According to the word processing program

used to prepare this motion, the total number of words in the motion, inclusive of

headings, footnotes, and quotations, and exclusive of the case style, signature block,

and any certificate of service is 372.


 Date:     August 13, 2021               By:   /s/ Susan J. Kohlmann
                                               Susan J. Kohlmann (Pro Hac Vice)
                                               JENNER & BLOCK LLP
                                               919 Third Avenue, 38th Floor
                                               New York, NY 10022
                                               Tel: (212) 891-1600
                                               Fax: (212) 891-1699
                                               skohlmann@jenner.com




                                               4
      Case 5:19-cv-00257-RH-MJF Document 184 Filed 08/13/21 Page 5 of 5




                         CERTIFICATE OF SERVICE

        I certify that on August 13, 2021, I filed the foregoing using the CM/ECF

system, which will send notification to all counsel of record.


Date:     August 13, 2021              By:    /s/ Susan J. Kohlmann
                                              Susan J. Kohlmann (Pro Hac Vice)
                                              JENNER & BLOCK LLP
                                              919 Third Avenue, 38th Floor
                                              New York, NY 10022
                                              Tel: (212) 891-1600
                                              Fax: (212) 891-1699
                                              skohlmann@jenner.com




                                             5
